 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                      EASTERN DISTRICT OF CALIFORNIA
10

11   KEITH LEWIS,                      )   Case No. 2:16-cv-01053 JAM-AC
                                       )
12                     Plaintiff,      )   PRETRIAL CONFERENCE ORDER
                                       )
13       v.                            )
                                       )
14   OFFICER AHMED KHALFAN,            )
                                       )
15                     Defendant.      )
                                       )
16                                     )
17       Pursuant to court order, a Pretrial Conference was held on

18   September 28,2018 before Judge John Mendez.      Jeff Fall Wozniak and

19   Dennis Cunningham appeared as counsel for plaintiff; Gregory M. Fox

20   and Parry A. Black appeared as counsel for defendant Officer Ahmed

21   Khalfan.   After hearing, the Court makes the following findings and

22   orders:

23                            I. JURISDICTION/VENUE

24       Jurisdiction is predicated upon 28 U.S.C. §§ 1331 and 1343,

25   and has previously been found to be proper by order of this court,

26   as has venue.   Those orders are confirmed.

27                             II. JURY/NON-JURY

28       Both parties have demanded a jury trial.


                                      1
 1                       III. STATEMENT TO BE READ TO JURY

 2       Seven (7) days prior to trial the parties shall E-file a joint

 3   statement of the case that may be read to the jury at the beginning

 4   of jury selection.

 5                                IV. UNDISPUTED FACTS

 6       None.

 7                             V. DISPUTED FACTUAL ISSUES

 8       1.       Mr. Lewis’s level of intoxication.

 9       2.       Whether Officer Khalfan had probable cause to detain Mr.
10   Lewis under PC § 647(f).

11       3.       Whether or not force was used by Officer Khalfan.

12       4.       If force was used, whether or not said force was

13   reasonable or excessive.

14       5.       Whether or not Officer Khalfan said something to the

15   effect of “you’re a wife beater” or uttered any other curses,

16   threats or insults to Mr. Lewis following the detention.

17                           VI. DISPUTED EVIDENTIARY ISSUES

18                Defendant: Defendant anticipates filing motions in limine

19   including the following:

20            •   Exclude reference to bodycam.

21            •   Exclude reference to IA, citizen’s complaint, or officer

22                personnel files.

23            •   Prohibit attorney commentary/speculation on motives of

24                officers or opposing counsel.    Prohibit attorney

25                commentary/speculation regarding income of defense

26                counsel.    Prohibit attorney commentary/speculation
27                regarding other cases or clients of defense counsel.

28            •   Exclude Plaintiff’s proposed witnesses regarding his


                                          2
 1               level of intoxication.

 2           •   Prohibit argument on wage loss.

 3           •   Allow empty chair defense.

 4           •   Expert testimony unnecessary.

 5           •   Prohibit argument that a §647(f) arrest is improper

 6               because it occurred on private property.

 7           •   Exclude reference to requests for medical attention.

 8         Plaintiff: Plaintiff states that he anticipates just two

 9   limine requests of his own: (1) to prohibit the playing for the
10   Jury of the ‘911’ tape recording of the citizen call unless and

11   until it is shown that the same was actually heard by the officers

12   as they responded to the scene; and, (2) to exclude any reference

13   by the defense to the plaintiff’s pending criminal case in the

14   Superior Court of Solano County.

15                             VII. RELIEF SOUGHT

16         Plaintiff: Plaintiff seeks judgment for money damages for

17   Wrongful Use of Force and False Arrest, all under the Fourth

18   Amendment per §1983 et seq., and §1988.

19         Defendant: Defendant may present Plaintiff with a Rule 68

20   offer before trial and will seek to enforce the provisions of such

21   following any trial.

22                             VIII. POINTS OF LAW

23         Trial briefs shall be E-filed with the court no later than

24   October 29, 2018.    Any points of law not previously argued to the

25   Court should be briefed in the trial briefs.

26                            IX. ABANDONED ISSUES
27         None (Plaintiff previously abandoned his Monell claim).

28   ///


                                        3
 1                             X. WITNESSES

 2   Plaintiff anticipates calling the following witnesses:

 3   1.    Andre Lewis

 4   2.    Michelle Lewis

 5   3.    Officer Ahmed Khalfan

 6   4.    Officer Alex Aldredge

 7   5.    Sgt. Bertsch

 8   6.    Officer David Reeves

 9   7.    Lt. Stephen Crane
10   8.    Dr. Paul Brusachetti

11   9.    Tina Feeney

12   10.   Dr. Daniel Brown

13   11.   Odessa White

14   12.   Dr. Cynthia Tan

15   13.   Dr. Steven Garcia

16   14.   Dr. George E. Stock

17   15.   Alana C. Gibson

18   16.   Stephanie Lara

19   17.   Latoya Dunne

20   18.   Charles McAfee

21   19.   Dana McAfee

22   20.   Ms. Lewis (plaintiff’s sister)

23   21.   Stephanie Lincoln

24   Defendant anticipates calling the following witnesses:

25   1.    Officer Ahmed Khalfan

26   2.    Officer Alex Aldredge
27   3.    Correctional officer Enrique Guzman

28   4.    Keith Lewis


                                   4
 1       5.     Sgt. David Reeves

 2       6.     Dr. Cynthia Tan

 3       7.     Lori Mitchell

 4       Each party may call a witness designated by the other.

 5       A.     No other witnesses will be permitted to testify unless:

 6              (1)    The party offering the witness demonstrates that the

 7   witness is for the purpose of rebutting evidence which could not be

 8   reasonably anticipated at the Pretrial Conference, or

 9              (2)    The witness was discovered after the Pretrial
10   Conference and the proffering party makes the showing required in

11   "B" below.

12       B.     Upon the post-Pretrial discovery of witnesses, the

13   attorney shall promptly inform the court and opposing parties of

14   the existence of the unlisted witnesses so that the court may

15   consider at trial whether the witnesses shall be permitted to

16   testify.     The evidence will not be permitted unless:

17              (1)    The witnesses could not reasonably have been

18   discovered prior to Pretrial;

19              (2)    The court and opposing counsel were promptly

20   notified upon discovery of the witnesses;

21              (3)    If time permitted, counsel proffered the witnesses

22   for deposition;

23              (4)    If time did not permit, a reasonable summary of the

24   witnesses' testimony was provided opposing counsel.

25                     XI. EXHIBITS, SCHEDULES AND SUMMARIES

26       Plaintiff and Defendant intend to introduce the following
27   joint exhibits:

28       1.     Audio recording of 911 call;


                                        5
 1       2.     Fairfield Police Department Report for Case 15-08163;

 2       3.     Fairfield Police Department CAD Incident Report

 3   1508020035;

 4       4.     Solano County Sheriff Intake Health Screening – Keith

 5   Lewis;

 6       5.     Keith Lewis medical records from North Bay Medical

 7   Center;

 8       6.     Solano County Jail Records re Keith Lewis for date August

 9   2, 2015;
10       7.     Photos of property at 1824 San Jose Pl., Fairfield,

11   obtained from Google Maps; and

12       8.     Aerial Map of 1824 San Jose Pl. and surrounding houses.

13       Each party may use an exhibit designated by the other.

14       A.     No other exhibits will be permitted to be introduced

15   unless:

16              (1)   The party proffering the exhibit demonstrates that

17   the exhibit is for the purpose of rebutting evidence which could

18   not be reasonably anticipated at the Pretrial Conference, or

19              (2)   The exhibit was discovered after the Pretrial

20   Conference and the proffering party makes the showing required in

21   paragraph "B," below.

22       B.     Upon the post-Pretrial discovery of exhibits, the

23   attorneys shall promptly inform the court and opposing counsel of

24   the existence of such exhibits so that the court may consider at

25   trial their admissibility.   The exhibits will not be received

26   unless the proffering party demonstrates:
27              (1)   The exhibits could not reasonably have been

28   discovered prior to Pretrial;


                                      6
 1              (2)    The court and counsel were promptly informed of

 2   their existence;

 3              (3)    Counsel forwarded a copy of the exhibit(s) (if

 4   physically possible) to opposing counsel.    If the exhibit(s) may

 5   not be copied, the proffering counsel must show that he has made

 6   the exhibit(s) reasonably available for inspection by opposing

 7   counsel.

 8       As to each exhibit, each party is ordered to exchange copies

 9   of the exhibit not later than fourteen (14) days before trial.
10   Each party is then granted five (5) days to file and serve

11   objections to any of the exhibits.     In making the objection, the

12   party is to set forth the grounds for the objection.       The parties

13   shall pre-mark their respective exhibits in accord with the Court’s

14   Pretrial Order.    Exhibit stickers may be obtained through the

15   Clerk’s Office.    An original and one (1) copy of the exhibits shall

16   be presented to Harry Vine, Deputy Courtroom Clerk, at 8:30 a.m. on

17   the date set for trial or at such earlier time as may be agreed

18   upon.   Mr. Vine can be contacted at (916) 930-4091 or via e-mail

19   at: hvine@caed.uscourts.gov.    As to each exhibit which is not

20   objected to, it shall be marked and may be received into evidence

21   on motion and will require no further foundation.       Each exhibit

22   which is objected to will be marked for identification only.

23                           XII. DISCOVERY DOCUMENTS

24       None.

25                      XIII. FURTHER DISCOVERY OR MOTIONS

26       Pursuant to the court's Status Conference Order, all discovery
27   and law and motion was to have been conducted so as to be completed

28   as of the date of the Pretrial Conference.     That order is


                                       7
 1   confirmed.   The parties are free to do anything they desire

 2   pursuant to informal agreement.     However, any such agreement will

 3   not be enforceable in this court.

 4                               XIV. STIPULATIONS

 5       As there is no dispute as to authenticity of records relating

 6   to Plaintiff’s jail stay and medical visits at North Bay Medical

 7   Center, Defendant proposed that the parties stipulate as to the

 8   foundation and admissibility of all such records to avoid

 9   unnecessary live testimony in that regard and Plaintiff agreed.
10                         XV. AMENDMENTS/DISMISSALS

11       None.    Plaintiff’s untimely and improper request to restore

12   certain claims was denied.

13                       XVI. FURTHER TRIAL PREPARATION

14       A.   Counsel are directed to Local Rule 285 regarding the

15   contents of trial briefs.    Such briefs should be E-filed on or

16   before October 29, 2018.

17       B.   Counsel are further directed to confer and to attempt to

18   agree upon a joint set of jury instructions.       The joint set of

19   instructions shall be lodged via ECF with the court clerk on or

20   before October 29, 2018, and shall be identified as the "Jury

21   Instructions Without Objection."       As to instructions as to which

22   there is dispute the parties shall submit the instruction(s) via

23   ECF as its package of proposed jury instructions on or before

24   November 2, 2018.   This package of proposed instructions should not

25   include the “Jury Instructions Without Objection” and should be

26   clearly identified as “Disputed Jury Instructions” on the proposed
27   instructions.

28       The parties shall e-mail a set of all proposed jury


                                        8
 1   instructions in word format to the Court’s Judicial Assistant, Jane

 2   Klingelhoets, at: jklingelhoets@caed.uscourts.gov.

 3       C.   It is the duty of counsel to ensure that a hard copy of

 4   any deposition which is to be used at trial has been lodged with

 5   the Clerk of the Court pursuant to Local Rule 133(j).   The

 6   depositions shall be lodged with the court clerk seven (7) calendar

 7   days prior to the date of the trial.   Counsel are cautioned that a

 8   failure to discharge this duty may result in the court precluding

 9   use of the deposition or imposition of such other sanctions as the
10   court deems appropriate.

11       D.   The parties are ordered to E-file with the court and

12   exchange between themselves not later than one (1) week before the

13   trial a statement designating portions of depositions intended to

14   be offered or read into evidence (except for portions to be used

15   only for impeachment or rebuttal).

16       E.   The parties are ordered to E-file with the court and

17   exchange between themselves not later than one (1) week before

18   trial the portions of Answers to Interrogatories and/or Requests

19   for Admission which the respective parties intend to offer or read

20   into evidence at the trial (except portions to be used only for

21   impeachment or rebuttal).

22       F.   Each party may submit proposed voir dire questions the

23   party would like the court to put to prospective jurors during jury

24   selection.   Proposed voir dire should be submitted via ECF one (1)

25   week prior to trial.

26       G.   Each party may submit a proposed verdict form that the
27   party would like the Court to use in this case.   Proposed verdict

28   forms should be submitted via ECF one (1) week prior to trial.


                                     9
 1          H.    In limine motions shall be E-filed separately on or

 2   before October 26, 2018.      Opposition briefs shall be E-filed on or

 3   before October 31, 2018.      No reply briefs may be filed.

 4                          XVII. SETTLEMENT NEGOTIATIONS

 5          No further formal Settlement Conference will be set in this

 6   case at this time.

 7                            XVIII. AGREED STATEMENTS

 8          See paragraph III, supra.

 9                          XIX. SEPARATE TRIAL OF ISSUES
10          Not applicable.

11                   XX. IMPARTIAL EXPERTS/LIMITATION OF EXPERTS

12          None.

13                              XXI. ATTORNEYS' FEES

14          The matter of the award of attorneys' fees to prevailing

15   parties pursuant to statute will be handled by motion in accordance

16   with Local Rule 293.

17                               XXII. MISCELLANEOUS

18          None.

19                    XXIII. ESTIMATE OF TRIAL TIME/TRIAL DATE

20          The parties estimate three (3) to five (5) court days for

21   trial.      Trial will commence on or about November 5, 2018, at 9:00

22   a.m.

23          Counsel are to call Harry Vine, Courtroom Deputy, at

24   (916) 930-4091, one week prior to trial to ascertain the status of

25   the trial date.

26   ///
27   ///

28   ///


                                        10
 1                   XXIV. OBJECTIONS TO PRETRIAL ORDER

 2       Each party is granted seven (7) days from the date of this

 3   Pretrial Order to object or respond to it via ECF.

 4       IT IS SO ORDERED.

 5   DATED: October 2, 2018

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                    11
